The opinion of the Court was delivered-, by
Black, C. J.
— George Blight devised certain real estate to his *76executors in trust to pay the rents and profits to his daughter, Mrs. Rush, for her separate use during her life, and after her death in trust for the use of such persons as she might appoint by will, and in default of such appointment for the use of her children in fee. Before Mrs. Rush’s death, she executed the power of appointment by devising the estate to her husband and only son, with an executory devise over of the son’s share in case he should die under the age of twenty-one. This bill is brought to compel the trustees to make a conveyance of the legal estate to the parties equitably entitled. The defendants have demurred.
We are all of opinion very clearly that the demurrer must be sustained. After the death of Mrs. ■ Rush, the purposes of the trust were satisfied, and the legal estate vested in the cestui que use by the mere force of the statute. If it had not been made the duty of the trustee to receive and pay over the profits to the first taker of the beneficial interest, they never would have had an estate in it. This reason ceased at her death, and so did the estate. It makes no difference that the estate was devised to the trustees with words which import a fee. The Statute of Uses would be nullified by a rule of construction like that contended for by the plaintiff. The doctrine of the defendant accords with the weight of the authorities, English and American.
There being no necessity for any conveyance, because the legal title is alread}r vested in the plaintiff, this bill is to be dismissed at the costs of the plaintiff.
Decree accordingly.